Citation Nr: 0739040	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-28 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 5, 
2000, for payment of helpless child benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted helpless child benefits 
effective January 5, 2000.  In June 2007, the veteran 
testified before the Board at a hearing held at the RO.


FINDINGS OF FACT

1.  The veteran's son attained eighteen years of age in 
February 1995.

2.  In January 2000, the veteran filed a claim for 
entitlement to helpless child benefits.

3.  An April 2004 RO decision awarded helpless child 
benefits, effective January 5, 2000.

4.  There was no informal or formal claim, or written intent 
to file a claim for helpless child benefits date prior to the 
January 5, 2000 claim.


CONCLUSION OF LAW

The criteria for the assignment an effective date prior to 
January 5, 2000, for payment of helpless child benefits, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.155, 3.340, 3.400, 3.403 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2002 and 
December 2004; rating decisions in April 2004 and August 
2005; and a statement of the case in August 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the August 2005 statement of the case.  The 
veteran received additional notification in March 2006.  At 
the June 2007 hearing, he submitted additional evidence 
accompanied by a waiver of RO consideration.  Thus, a 
supplemental statement of the case was not required.  
38 C.F.R. § 19.37

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.400(b) (2007).

Awards of pension, compensation, or dependency and indemnity 
compensation to or for a child, or for a veteran or surviving 
spouse on behalf of such child, who is permanently incapable 
of self support pursuant to 38 C.F.R. § 3.57, will be, in 
pertinent part, effective on the 18th birth date if the 
condition is claimed prior to or within one year after that 
date; otherwise, the effective date shall be the date of the 
receipt of the claim.  38 C.F.R. § 3.403(a)(1) (2007).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for an effective date earlier than January 5, 2000, for 
the payment of helpless child benefits.

The veteran asserts that the effective date of the award of 
helpless child benefits should be February [redacted], 1995, the date 
of his son's eighteenth birthday and contends that he filed a 
claim for benefits within one year of his son's eighteenth 
birthday.

The RO received the veterans VA Form 21-0538 Status of 
Dependent's Questionnaire on January 5, 2000.  The form 
states that the veteran's son "has been determined to be 
paranoia-schizophrenic.  This is on file!"  However, a 
review of the claims file shows that it is void of any 
documentation or medical evidence regarding his son's 
disability prior to the January 5, 2000, claim.  In addition, 
the veteran did not submit any evidence in support of his 
claim at the time the claim was received by the RO.

In correspondence dated in February 2000, the RO requested 
that the veteran send additional evidence in support of his 
claim.  In an April 2000 decision, the RO denied the 
veteran's claim on the basis that he failed to submit medical 
evidence in support of his claim.

In a December 2000 statement in support of claim, the veteran 
stated that he had sent everything requested by the RO.  His 
statement was accompanied by medical records that included a 
Stafford Loans Permanent Total Disability Certification that 
reflects a diagnosis of schizophrenia, paranoid type from a 
private psychiatrist dated in October 1996.  The psychiatrist 
indicated that the veteran's son had been permanently 
disabled since January 1996, opining that his disability 
probably began one year prior to the established diagnosis of 
schizophrenia in January 1996.
In November 2002, the veteran submitted additional medical 
evidence dated from 1989 to August 1996.  A January 1994 
neuropsychological report shows that the diagnostic 
impressions were borderline intelligence, marijuana abuse, 
and undifferentiated conduct disorder.  The psychologist 
advised that the child obtain practical vocational training, 
since he showed an interest in mechanics.  A May 1995 report 
shows an assessment of LSD ingestion.

In statements in support of claim dated in February 2003 and 
January 2005, the veteran contended that he filed a claim for 
helpless child benefits, and evidence in support thereof, 
prior to January 2000 and suggested that the evidence was 
lost.

In June 2007, he testified that he first filed a claim on 
behalf of his son in December 1995 at the Alachua County 
Veterans Office in Gainesville, Florida.  He further 
testified that he provided documentation to the Veterans 
Office in 1996 so that his claim could be filed.  At the 
hearing, he submitted medical authorizations dated in August 
1996, for the release of information to that office.  
However, there is no evidence in the claims file that the 
authorizations or any associated records were ever submitted 
to or received by the RO.  The veteran and his representative 
contend that the initial claim and paperwork were lost during 
transport between the Veterans Office and the VA and that 
there was an administrative error in the handling of his 
claim.  However, had VA received the veteran's claim in 
December 1995 or in August 1996, it would have been filed in 
the veteran's claims folder and appropriate action would have 
been undertaken at that time.  In this case, there is no 
evidence in this case to rebut this presumption of 
regularity.  Ashley v. Derwinksi, 2 Vet. App. 62 (1992) (the 
presumption of regularity applies to the official acts of 
public officers, and in the absence of clear evidence to the 
contrary, it must be presumed that they have properly 
discharged their official duties); Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  The Board thus concludes that the 
veteran's claim was not received by the RO until January 5, 
2000.

The veteran filed his claim for helpless child benefits on 
January 5, 2000, more than one year after his son's 
eighteenth birthday in February 1995.  Where a claim for an 
award of pension, compensation, or dependency and indemnity 
compensation to or for a child, or for a veteran or surviving 
spouse on behalf of such child, who is permanently incapable 
of self support is not claimed prior to or within a year 
subsequent to the child's eighteenth birthday, the effective 
date of the claim is the date of the receipt of the claim.  
38 C.F.R. § 3.403(a)(1) (2007).  Here, the child's records 
demonstrate that a psychiatrist deemed him permanently 
disabled as early as January 1995.  However, the veteran's 
claim was not received by the RO until January 5, 2000.  It 
is significant that while the disability in this case may 
have existed for several years, a claim must be filed in 
order for any type of benefit to be paid.  Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).

With regard to whether an informal or formal claim, or 
written intent to file a claim for helpless child benefits 
was filed prior to January, 2000, the Board finds no evidence 
of there being such a claim.  A review of the claims file 
reflects that the veteran first submitted medical evidence in 
support of his claim in December 2000 and that no mention of 
his son's disability was made until the veteran's January 
2000 claim for benefits.

In this case, the only cognizable date that could serve as a 
basis for the award of service connection is the date of 
receipt of the veteran's claim on January 5, 2000.  There is 
no legal entitlement to an earlier effective date.

As the preponderance of the evidence is against the claim for 
an earlier effective date for payment of helpless child 
benefits, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than January 5, 2000, for the award 
of helpless child benefits is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


